Citation Nr: 1126074	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-35 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from December 1948 to June 1952 and from September 1954 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right shoulder degenerative arthritis status post shoulder replacement is etiologically related to active duty service.

2.  A chronic right knee disability was not incurred during service, initially manifested years after service, and is not etiologically related to active duty service or a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Service connection for right shoulder degenerative arthritis, status post shoulder replacement is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A chronic right knee disability was not incurred or aggravated during service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 





Right Shoulder

The Veteran contends that service connection is warranted for a right shoulder disability as it was incurred during active duty service.  He testified in April 2011 that his disability was due to his service as a small arms marksmanship instructor and competitive shooter.  His service duties required constant use of his shoulder, a heavy type of ammunition with strong recoil, and a significant time spent in shooting practice.  

Service records document complaints of bilateral shoulder pain during the Veteran's March 1967 retirement examination.  The shoulder was normal upon physical examination, but the Veteran was provided an orthopedic examination several months later in May 1967 to determine whether to convene a Medical Board prior to his retirement.  He complained of some muscular stiffness in the shoulders after exercise and no diagnoses were rendered with respect to the right shoulder.  A November 1959 right shoulder X-ray was also negative for abnormalities.  

The Board finds that the record establishes the presence of a current right shoulder disability.  The Veteran underwent a right shoulder replacement in 1993 to treat severe degenerative arthritis.  In February 2007, he complained of severe pain in the right shoulder, and his private physician diagnosed a failed hemiarthroplasty with severe loss of the glenoid bone stalk.  In addition, service records show that the Veteran complained of shoulder pain at the time of his retirement in 1967.  Service personnel records also verify that the Veteran served as a small arms and pistol instructor.  Shoulder injuries, such as that described by the Veteran during the April 2011 hearing, are consistent with the places, types and circumstances of the Veteran's service as documented by his personnel and service treatment records.  See 38 U.S.C. § 1154(a).  The Board therefore concludes that the second element of service connection-an in-service injury-is also demonstrated.  

The record also contains evidence of a nexus between the Veteran's current right shoulder disability and active duty service.  In a May 2011 letter, the private physician who performed the Veteran's 1993 right shoulder replacement surgery opined that the Veteran's repeated in-service discharge of heavy weapons could have led to the development of degenerative arthritis in his shoulder.  The physician noted that the medical literature supported a link between heavy use of the upper extremities (such as jackhammer operators and similar occupations) and the development of arthritis.  Furthermore, the Board finds that the Veteran's testimony and statements regarding the history of his disability are credible, especially when considered along with the service personnel records and October and November 2007 buddy statements describing his duties as a marksmanship instructor.  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for service connection for right shoulder degenerative arthritis status post shoulder replacement is granted.  


Right Knee

The Veteran contends that service connection is warranted for a disability of the right knee as it was incurred during active duty service, or in the alternative, that it is secondary to a service-connected left knee disability.  The Veteran testified in April 2011 that his right knee condition was a result of playing hockey during service and due to years spent demonstrating and assuming a bended shooting position.  

Turning first to whether service connection is warranted on a direct basis, service records are negative for evidence of a right knee condition.  The Veteran made multiple complaints related to his left knee, but never received treatment or reported problems with his right knee.  His lower extremities were normal at the March 1967 retirement examination, and a May 1967 orthopedic examination noted full range of motion of both knees.  Although the May 1967 orthopedist diagnosed ligament laxity of the right knee, this diagnosis is clearly in error as all the findings contained in the examination report pertain to the left knee.  Therefore, the Board finds that the May 1967 orthopedic examination does not document the finding of a chronic right knee condition during service.  

The post-service evidence establishes a current disability of the right knee as the Veteran was diagnosed with right knee osteoarthritis by a VA examiner in June 2007.  In addition, although service records are negative for right knee complaints, the Veteran stated in the November 2008 substantive appeal that his right knee problems began during active service.  The Veteran is competent to report injuries during service, and the Board finds that repetitive use of the right knee is consistent with the type and circumstances of the Veteran's service as a marksmanship instructor.  See 38 U.S.C. § 1154(a).  Thus, two of the three elements necessary for service connection-current disability and an in-service injury-are shown.

The Veteran has not reported a clear continuity of symptomatology since service with respect to the claimed right knee disability.  The history he has provided is to the effect that his right knee condition was incurred during service, but he did not seek treatment until many years later.  During the June 2007 VA examination, the Veteran dated the onset of his right knee pain to 1998, more than 30 years after his separation from active duty service.  There is also no evidence of right knee arthritis within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest medical evidence of complaints related to the right knee dates from December 2002, when the Veteran was diagnosed with right knee osteoarthritis by a private doctor and underwent a total knee arthroplasty.  His knee pain was characterized as "longstanding," but the Veteran did not report a history of pain since service or the incurrence of an in-service injury at that time.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's current right knee osteoarthritis was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is also no competent medical evidence of a nexus between the Veteran's current disability and active duty service.  The Board has considered the testimony of the Veteran connecting his right knee disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of right knee pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was more than 30 years after his separation from service.  In addition, there is no competent evidence that the Veteran's right knee osteoarthritis status post total knee arthroplasty is related to his active duty service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his military service and service connection on a direct basis is not warranted.  

Turning to the Veteran's contentions regarding service connection on a secondary basis, service connection is provided for a disability which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court of Appeals for Veterans Claims (Court) has also held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995), codified at 38 C.F.R. § 3.310(a)(b) (2010).  

Although the Veteran contends that a right knee condition developed secondary to his service-connected left knee disability, the evidence of record weighs against a finding of service connection on a secondary basis.  The Veteran was provided a VA examination of his right knee in June 2007, and the examiner specifically concluded that the Veteran's right knee osteoarthritis was not related to a left knee injury but was instead age-related.  There is no competent medical evidence in favor of the claim for secondary service connection, and as noted above, the Veteran is not considered competent to provide a medical opinion as to the cause of his right knee disability.  See Jandreau, 1376-1377; Buchanan, 1336.

The weight of the competent evidence of record preponderates against a finding that the Veteran's chronic right knee disability was caused or aggravated by his service-connected left knee injury.  As service connection is also not warranted for the claimed disability on a direct basis, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for service connection for a right shoulder disability, the  Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  

With respect to the claim for a right knee disability, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) for service connection on a direct and secondary basis was furnished to the Veteran in a May 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the May 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in response to his claim in June 2007.  Although the VA examiner only addressed whether the Veteran's right knee disability was incurred secondary to the service-connected left knee condition, as discussed above, the record is entirely negative for competent evidence of an association between the claimed right knee disability and active duty service.  Thus, a VA opinion addressing service connection on a direct basis is not required by the duty to assist.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for right shoulder degenerative arthritis status post shoulder replacement is granted. 

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


